 Case 21-20073       Doc 14     Filed 02/17/21 Entered 02/17/21 15:53:25              Desc Main
                                  Document     Page 1 of 1


Stephen W. Lewis, Bar #1952
Laron Lind, Bar #8334
Bryant T. Hinckley, Bar #15630
Assistant Attorney General
Sean D. Reyes, Bar # 7969
Utah Attorney General
Attorneys for the Plaintiff
210 N 1950 W
SALT LAKE CITY, UT 84134-9000
Telephone: 801-297-6219 801-366-0375

                           In the United States Bankruptcy Court

                                   For the District of UTAH

In Re:                                             Bankruptcy Case Number:
                                                    21-20073
BLAIR, JOHN C
XXX-XX-3313                                        Chapter: 13
                                                   OBJECTION TO CONFIRMATION OF
Debtor                                             CHAPTER 13 PLAN

COMES NOW, the Utah State Tax Commission and objects to confirmation of debtor's
Chapter 13 plan as authorized by 11 U.S.C. Sec.1324. This objection is made on the
grounds that the plan does not comply with the provisions of Chapter 13 and has not
been proposed in good faith as required by 11 U.S.C. Sec.1325 (a) (1), (3), and in
failure of debtor(s) to comply with 11 U.S.C. Sec. 1322 (a) (2) to provide for the full
payment of all Utah State Tax Commission tax claims entitled to priority under 11
U.S.C. Sec. 507.

Debtor's plan specifically fails to provide for full payment of the following debt: The
debtor(s) has(have) failed to file appropriate Tax Returns for 2020 as requested by the
Utah State Tax Commission as set forth in the interim Order.

DATED this 12th day of February, 2021

/s/ Bryant T. Hinckley
Assistant Attorney General




                                  L2006794016   Page 1   of   1
OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN                      Bankruptcy Case:   21-20073
